Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed January 5th, 2021 have been fully considered but they are not persuasive. 
Applicant claims that Sennett et al. does not teach elements of claim 12 as "Sennett et al. comprises a push rod (130), a cannula (133), and a sheath (132)". However, examiner highlights that in the non-final office action from October 7th, 2020, examiner has defined the cannula as being 130 of Sennett et al (see pg. 4 of non-final). This definition is reasonable as the definition of a cannula is: “a small tube for insertion into a body cavity or into a duct or vessel” (“Cannula.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/cannula. Accessed 24 Feb. 2021.). 
Even if Sennett et al. defines 130 as a hollow push rod, that does not mean that it cannot be interpreted as a cannula in the non-final office action, as 130 of Sennett et al., by any name, is indeed a small tube (a hollow rod is a tube). Examiner has remained consistent with their interpretation of Sennett et al. and as such, there lies no issue in the interpretation or the rejection of claim 12.  
Additionally, Sahatjian et al. was used to reject claim 20, not claim 12. Examiner had already previously highlighted the interpretation of Sennett et al. showing 104 as a th, 2020.
	Applicant’s continued argument that Sennett et al. has 3 elements while the invention consists of only two required elements, a cannula and an external sleeve, is not persuasive. The invention claimed is stated as “a system for intraosseous injection of surgical cement consisting of: an external sleeve…a cannula… and a  stent…”. There are 3 elements listed as the elements the system consists of. Again, “consisting of” is defined as “closing the claim to the inclusion of materials other than those recited…”. As literally 3 elements are recited in the claim, this argument is not persuasive. 
	Regarding the use of Shadduck et al. to reject claim 16: Shadduck et al. is used to teach a cannula provided with a lateral opening capable of allowing cement to pass capable of allowing cement (“irrigation fluid” [0104])  to pass from the interior (“inner sleeve 130” [0104]) to the exterior of said cannula (“treatment site” [0104]). 
	Regarding claim 20, examiner once again highlights that Sahatjian et al. NOT Sennett et al. teaches anti-leakage film made of PTFE. The relationship between Sahatjian et al. (common inventors, similar invention, etc.) and Sennett et al. is not relevant and does not change the fact that Sennett et al. teaches claim 20, except for an anti-leakage film made of PTFE and Sahatjian et al. teaches an anti-leakage film (“a covering layer 137” [0057]) made of PTFE (various materials are taught in [0051, 0057]).
	As such, the arguments made on January 5th, 2021 have been considered but determined to be not persuasive. 
Claim Objections
Claim 16 is objected to because of the following informalities:  "the interior to the exterior of said cannula" should read “an interior to an exterior of said cannula”.  Appropriate correction is required otherwise this would be a 35 U.S.C. 112(b) rejection as there is lack of antecedent basis for this limitation.
Claim 23: “an intraosseous surgical cement injection kit comprising a system for intraosseous injection of surgical cement” is repetitive. Consider editing to “the  intraosseous surgical cement injection kit comprising the system as set forth in claim 12…”
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12-14, 17-19, 21-26  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sennett et al. (US 20160324558 A1).
Regarding claim 12, Sennett et al. disclose a system for intraosseous injection of surgical cement fig. 15 consisting of: an external sleeve fig. 14 (132) having an inner wall and an outer wall (see fig. below); a cannula fig. 13 (130) mounted coaxially within the external sleeve fig. 14 (130, 132), said cannula being able to be moved along a longitudinal axis in the external sleeve [0039], the cannula being provided with a tapered distal point fig. 13 (104) and the cannula being connectable to a cement injector [0041]; and a stent fig. 13 (102) accommodated in the interior of the external sleeve (see fig. below), said stent being mounted around an external wall of a distal portion of the cannula fig. 13.

    PNG
    media_image1.png
    292
    643
    media_image1.png
    Greyscale

Regarding claim 13, Sennett et al. disclose the system for the intraosseous injection of surgical cement according to claim 12, wherein the tapered distal point leads to the outside of the external sleeve fig. 13. 
Regarding claim 14, Sennett et al. disclose the system for the intraosseous injection of surgical cement according to claim 12, wherein the external sleeve is provided with a beveled distal point fig. 13 (104). 
Regarding claim 17, Sennett et al. disclose the system for the intraosseous injection of surgical cement according to claim 12, wherein the stent is self-expanding [0040].
Regarding claim 18, Sennett et al. disclose the system for the intraosseous injection of surgical cement according to claim 17, wherein the stent is made of shape-memory material [0031]. 
Regarding claim 19, Sennett et al. disclose the system for the intraosseous injection of surgical cement according to claim 12, wherein the stent comprises an anti-leakage film fig. 21 (211) [0047, 0048]. 

Regarding claim 22, Sennett et al. disclose the system of the intraosseous injection of surgical cement according to claim 12, wherein at least a distal end of the external sleeve and the cannula have a curved profile fig. 4. 
	Regarding claim 23, Sennett et al. disclose the system of the intraosseous injection of surgical cement according to claim 12 and a cement injector capable of being connected to a proximal end of the cannula [0041].
Regarding claim 24, Sennett et al. disclose the intraosseous surgical cement injection kit according to claim 23 further comprising surgical cement fig. 17 [0043, 0044].
Regarding claim 25, Sennett et al. disclose the system of the intraosseous injection of surgical cement according to claim 12, wherein the stent is constrained between the external wall of the cannula and the internal wall of the sleeve fig. 14.
Regarding claim 26, Sennett et al. disclose the intraosseous surgical cement injection kit of claim 23,  further comprising an anti-leakage film fig. 21 (211) capable of surrounding the stent [0047, 0048].
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sennett et al. (US 20160095640 A1) in view of Shadduck et al. (US 20060100706 A1).
Regarding claim 16, Sennett et al. disclose the system for the intraosseous injection of surgical cement according to claim 12. 
However, Sennett et al. do not disclose wherein the cannula is provided with a lateral opening capable of allowing cement to pass from the interior to the exterior of said cannula.
Regarding claim 16, Shadduck et al. disclose the cannula fig. 4c (130) is provided with a lateral opening fig. 4c (154) capable of allowing cement to pass from the interior to the exterior of said cannula [0104].
It would have been obvious to one of ordinary skill in the art at the time of riling to combine the teachings of Sennett et al. with those of Shadduck et al. to provide the cannula with openings along its structure to more evenly dispose of bone cement at a treatment site.
Claim 20, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Sennett et al. (US 2060095640 A1) in view of Sahatjian et al. (US 20150335370 A1). 
Regarding claim 20, Sennett et al. disclose the system for the intraosseous injection of surgical cement according to claim 1.
However, Sennett et al. do not disclose wherein the anti-leakage film is made of polytetrafluoroethylene (PTFE). 
Regarding claim 20, Sahatjian et al. disclose wherein the anti-leakage film is made of polytetrafluoroethylene (PTFE) [0051, 0057] fig. 2 (137).

Regarding claim 27, Sennett et al. and Sahatjian et al. disclose the intraosseous surgical cement injection kit according to claim 26, wherein the anti-leakage film is made of polytetrafluoroethylene (PTFE) [0051, 0057] fig. 2 (137).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA NGUYEN whose telephone number is (571)270-5627.  The examiner can normally be reached on Mon-Thur 7:00 AM-5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571) 272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.N./Examiner, Art Unit 3775                                                                                                                                                                                                        
/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775